 8:20-cv-00201-JMG-CRZ Doc # 59 Filed: 09/14/20 Page 1 of 6 - Page ID # 203




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

KAREN F. HAYES, Personal
Representative for the Estate of
Thomas J. Hayes, deceased,

            Plaintiff,
vs.

NEBRASKA, KANSAS &
COLORADO RAILWAY, LLC, a
Delaware Limited Liability Company,

            Defendant/Cross
            Claimant, and Third-
            Party Plaintiff,                          8:20-CV-201
And

OMNITRAX, INC., a/k/a OMNITRAX              MEMORANDUM AND ORDER
HOLDINGS COMBINED, INC., a/k/a
OMNITRAX ENERGY SOLUTIONS,
a Colorado Corporation,

            Defendant,
And

NUTRIEN AG SOLUTIONS, INC., a
Delaware Corporation,

            Defendant,
And

UNION PACIFIC RAILROAD CO.,
BNSF RAILWAY CO., CANADIAN
NATIONAL RAILWAY CO.,
CANADIAN PACIFIC LTD., and
NORFOLK SOUTHERN CORP.,

            Third-Party Defendants.
  8:20-cv-00201-JMG-CRZ Doc # 59 Filed: 09/14/20 Page 2 of 6 - Page ID # 204




      The plaintiff, Karen F. Hayes, alleges a claim for damages regarding the
wrongful death of her husband, Thomas J. Hayes, which occurred in the course
of his employment with defendant Nutrien AG Solutions, Inc., but was
allegedly caused by the negligence of defendants Nebraska, Kansas & Colorado
Railway, LLC (NK&C) and OmniTRAX, Inc. (OmniTRAX). Filing 1. The
plaintiff identified OmniTRAX, Inc., as existing under several aliases.
OmniTRAX moves for its dismissal from the plaintiff's action pursuant to Fed.
R. Civ. P. 12(b)(6), arguing that the plaintiff failed to allege facts supporting
any of her theories regarding its liability for Thomas Hayes' accidental death.
Filing 22. The Court agrees, and finds that OmniTRAX Inc., should be
dismissed, with leave for the plaintiff to amend her complaint.


                          I. STANDARD OF REVIEW
      To survive a Rule 12(b)(6) motion to dismiss, a complaint must set forth
a short and plain statement of the claim showing that the pleader is entitled
to relief. Fed. R. Civ. P. 8(a)(2). This standard does not require detailed factual
allegations, but it demands more than an unadorned accusation. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). The complaint must provide more than labels
and conclusions; and a formulaic recitation of the elements of a cause of action
will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
      A complaint must also contain sufficient factual matter, accepted as true,
to state a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A
claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged. Id. Where the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not shown—that the pleader is entitled to relief. Id. at 679.
                                         2
  8:20-cv-00201-JMG-CRZ Doc # 59 Filed: 09/14/20 Page 3 of 6 - Page ID # 205




       In assessing a motion to dismiss, a court must take all the factual
allegations in the complaint as true, but is not bound to accept as true a legal
conclusion couched as a factual allegation. Twombly, 550 U.S. at 555. The facts
alleged must raise a reasonable expectation that discovery will reveal evidence
to substantiate the necessary elements of the plaintiff's claim. See id. at 545.
The court must assume the truth of the plaintiff's factual allegations, and a
well-pleaded complaint may proceed, even if it strikes a savvy judge that actual
proof of those facts is improbable, and that recovery is very remote and
unlikely. Id. at 556.
       A motion to dismiss under Rule 12(b)(6) tests only the sufficiency of the
allegations in the complaint, not the sufficiency of the evidence alleged in
support of those allegations. Stamm v. Cty. of Cheyenne, Neb., 326 F. Supp. 3d
832, 847 (D. Neb. 2018); Harrington v. Hall Cty. Bd. of Supervisors, No. 4:15-
CV-3052, 2016 WL 1274534, at *4 (D. Neb. Mar. 31, 2016).


                              II. BACKGROUND
       On the morning of June 1, 2019, Thomas Hayes, an employee of
defendant Nutrien, was assigned to move a railcar that defendant NK&C had
delivered to Nutrien's facility in Imperial, Nebraska. Filing 1 at 4. The means
available for Hayes to accomplish this task was to tow the railcar by connecting
it to a John Deere tractor with a single tow chain. Another Nutrien employee,
Alex Marshall, was on the railcar, and his job was to operate the railcar's
handbrake to control the railcar's speed. As the towing commenced, the railcar
soon began to overtake the tractor. Marshall tried to slow the railcar with the
handbrake, but found it to be defective and nonfunctional. The railcar's speed
ultimately overtook the tractor Hayes was operating, causing it to overturn.
As a consequence, Hayes suffered catastrophic, crushing injuries, which ended
his life.
                                       3
  8:20-cv-00201-JMG-CRZ Doc # 59 Filed: 09/14/20 Page 4 of 6 - Page ID # 206




      The plaintiff alleges that NK&C was negligent in accepting,
transporting, and providing a railcar that was not equipped with a properly
functioning handbrake. Further the plaintiff alleges that NK&C was negligent
in failing to warn of the defective condition of the railcar, failing to conduct a
sufficient inspection or testing of the railcar handbrake, and failing to comply
with the Federal Safety Appliance Act and with the Industry Standards of the
America Association of Railroads. Id. Regarding OmniTRAX, the plaintiff
alleges that it "owned and operated" NK&C, and that NK&C's negligent acts
or omissions are imputed to OmniTRAX "by operation of the doctrines of
agency and respondeat superior." Filing 1 at 5.


                                III. DISCUSSION
      The plaintiff's allegations supporting a basis for OmniTRAX's liability
for the Thomas Hayes' injuries and death consist of one alleged fact, one
asserted conclusion, and reference to two legal conclusions. The alleged fact
was that OmniTRAX owned NK&C. The asserted conclusion was that
OmniTRAX operated NK&C. The two legal conclusions were that the
OmniTRAX was vicariously liable for NK&C's negligence pursuant to the law
of agency, or pursuant to the doctrine of respondeat superior.
      The bare factual assertion that OmniTRAX owns NK&C is insufficient
to allow the Court to draw an inference that OmniTRAX may be liable for the
plaintiff's damages. See Iqbal, 556 U.S. at 678. A parent corporation, in
general, may not be liable for the negligence of its wholly owned subsidiary,
absent evidence of participation or influence. H.J., Inc. v. Int'l Tel. & Tel. Corp.,
867 F.2d 1531, 1549 (8th Cir. 1989). Here, factual allegations regarding how
OmniTRAX allegedly operated NK&C—evidence of OmniTRAX's participation
or influence—is absent from the plaintiff's complaint. Further, although
agency principles could support finding that OmniTRAX is liable for NK&C's
                                         4
  8:20-cv-00201-JMG-CRZ Doc # 59 Filed: 09/14/20 Page 5 of 6 - Page ID # 207




conduct, absent are any factual allegations supporting an inference that NK&C
was acting as OmniTRAX’s agent in connection with the plaintiff's damages.
See Id.
      The plaintiff's complaint is certainly a short and plain statement of her
claim, but at this juncture, it consists of only unadorned accusations, and
cannot survive a Rule 12(b)(6) motion to dismiss.
      One further note, so far, the plaintiff has only served summons and a
copy of her complaint on OmniTRAX, Inc. If the other OmniTRAX entities
identified as aliases of OmniTRAX, Inc. are actually separate corporate
entities, those entities have not been served as separate defendants according
to the requirement of Fed. R. Civ. P. 4.


      IT IS ORDERED:

      1.    The defendant OmniTRAX, Inc.'s motion to dismiss (filing
            22) is granted.


      2.    OmniTRAX, Inc. is terminated as a defendant.


      3.    The plaintiff is given leave to file an amended complaint on
            or before September 29, 2020.


      4.    The Clerk of the Court shall set an amended complaint
            deadline for September 29, 2020.


      5.    This matter is referred to the Magistrate Judge for case
            progression.




                                       5
8:20-cv-00201-JMG-CRZ Doc # 59 Filed: 09/14/20 Page 6 of 6 - Page ID # 208




   Dated this 14th day of September 2020.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge




                                    6
